DETAILED ACTION
This is an Office action based on application number 16/474,208 filed 27 June 2019, which is a national stage entry of PCT/US2017/067511 filed 20 December 2017, which claims priority to US Provisional Application No. 62/440,531. Claims 1-15, 18, and 21-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-15 and 18, and the species wherein the rubber-based pressure-sensitive adhesive comprises a silicone pressure-sensitive adhesive, which is inclusive of claims 1-15, in the reply filed on 22 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18 and 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 November 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the language “(such as polyethylene terephthalate and polyethylene naphthalate)”, “(such as polyethylene, polypropylene, including, e.g., monoaxially oriented polypropylene and biaxially oriented polypropylene)”, “(such as aluminum, lead, and stainless steel)”, “(e.g., mixtures, copolymers, as well as composite supports having a plurality of layers of the foregoing materials laminated)” throughout the body of the claim. Such language renders the claim indefinite because it is not expressly clear if the elements are required by the claim, or are merely examples of the claimed backing materials.
	For the purpose of prosecution, the indefinite language is construed to be exemplary and not expressly required by the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hosobuchi et al. (JP 2007-36102A with citations taken from the provided machine translation) (Hosobuchi) in view of Mori (WO 2004/055125 A2) (Mori) and Sherman et al. (US Patent Application Publication No. US 2003/0175510 A1) (Sherman).

Regarding instant claims 1-5, Hosobuchi discloses a masking film attached with an adhesive to one side of an aluminum plate (paragraph [0004]).
	Hosobuchi discloses that said masking film has a thickness of 20 µm or more, and said masking film is meant to be peeled from the aluminum plate (paragraphs [0015-0016]).
	Hosobuchi discloses that said masking film is attached by a silicone-based pressure-sensitive adhesive (paragraph [0017]).
	Hosobuchi further discloses that said masking tape is made of a polyester, polyimide, polyamide, polyarylate, and fluororesin (paragraph [0019]).
	Hosobuchi does not explicitly disclose the specific backing layer thickness and adhesive layer thickness of the masking tape. Hosobuchi does not explicitly disclose the specific primed surface of the backing layer. Hosobuchi does not explicitly disclose the specific rubber-based pressure-sensitive adhesive.

	Mori further discloses that the base material has a thickness between 5 and 500 µm to optimize handling ease and workability of film (page 4, line 28 to page 5, line 5); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Mori further discloses that the substances from which the adhesive layer is formed include silicone pressure-sensitive adhesives (page 5, lines 22-26).
	Mori further discloses that the thickness of the adhesive layer ranges from 10 to 50 µm (page 5, lines 27-31); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Mori further discloses that the film comprises a primer layer between the base material and the adhesive layer (page 6, lines 1-4).
	Further, Sherman discloses silicone pressure-sensitive adhesives comprising a silicone tackifying resin, a polydiorganosiloxane copolymer, and a plasticizer (Claim 1), wherein the silicone tackifying resin is inclusive of MQ resins (paragraph [0052]), and said plasticizer is inclusive of organic substituted silicone oils (paragraph [0064]), particularly organosiloxanes (paragraph [0066]). Sherman discloses that such pressure-sensitive adhesives allows for the inclusion of an optimized amount of tackifier while avoiding a nonhomogenous distribution of components that results in a reduced tack (paragraphs [0005-0006]).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(D).
	Further, it would have been obvious to include the primer layer of Mori to the masking film of Hosobuchi. The motivation for doing so would have been that primer layers are art recognized components capable of being added to structures comprising a base film and a silicone pressure-sensitive adhesive. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Further, it would have been obvious to use the specific silicone pressure-sensitive adhesive of Sherman in the masking film of Hosobuchi. The motivation for doing so would have been that such an adhesive has optimizes tack and component homogeneity. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	As to the claimed “rubber-based pressure-sensitive adhesive”, the silicone pressure-sensitive adhesives disclosed by each of the prior art references is construed to meet the claimed “rubber-based” limitation. Support for such a supposition comes from Applicant’s disclosure as silicone being also referred to as silicone rubber (see Specification at page 9, lines 4-9).
	As to the claimed peel adhesion strength and leakage distance, Hosobuchi discloses a masking tape meant to be applied to an aluminum substrate and peeled. Furthermore, the prior art combination encompasses an embodiment that is substantially identical to the claims (i.e., an embodiment having the same adhesive layer having the same thickness, the same base layer having the same thickness, and a primer layer present between the adhesive layer); therefore, one of ordinary skill in the art would conclude that the encompassed embodiment and the structure of the claims to have the same properties as the claimed (i.e., the same adhesion strength and leakage distance). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 6, Mori further discloses that the base material has a thickness between 5 and 500 µm to optimize handling ease and workability of film (page 4, line 28 to page 5, line 5); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claims 7-8, Mori further discloses that the thickness of the adhesive layer ranges from 10 to 50 µm (page 5, lines 27-31); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 9, Hosobuchi further discloses that said masking tape is made of a polyester, polyimide, polyamide, polyarylate, and fluororesin (paragraph [0019]).

Regarding instant claim 10-14, Hosobuchi discloses that said masking film is attached by a silicone-based pressure-sensitive adhesive (paragraph [0017]).
	Further, Sherman discloses silicone pressure-sensitive adhesives comprising a silicone tackifying resin, a polydiorganosiloxane copolymer, and a plasticizer (Claim 1), wherein the silicone tackifying resin is inclusive of MQ resins (paragraph [0052]), and said plasticizer is inclusive of organic substituted silicone oils (paragraph [0064]), particularly organosiloxanes (paragraph [0066]). Sherman discloses that such pressure-

Regarding instant claim 15, Sherman further discloses that processing aids inclusive of silicone oils are included in an amount of at least 0.5 wt-% to no greater than 10 wt-% (paragraph [0068]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        11/29/2021